United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 05-1963
                                     ___________

Trans States Airlines, Inc.,          *
                                      *
            Petitioner,               *
                                      * On Petition for Review of an
      v.                              * Order of the Federal Aviation
                                      * Administration.
Federal Aviation Administration,      *
                                      *
            Respondent.               *
                                 ___________

                               Submitted: December 12, 2005
                                  Filed: March 8, 2006
                                   ___________

Before MELLOY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

BENTON, Circuit Judge.

      Trans States Airlines, Inc. petitions to review the Federal Aviation
Administration's order that Trans States failed to maintain current flight, duty, and rest
time records for its pilots. Having jurisdiction under 49 U.S.C. § 46110, this court
upholds the FAA's decision and denies the petition for review.


       Trans States, a certified air carrier, employs "line" pilots, as well as
"management" pilots. Line pilots fly a published monthly schedule and are paid by
the hour. Management pilots, who are salaried, do not fly a predetermined schedule,
but fly to stay qualified, or when not enough line pilots are available.
       The Federal Aviation Regulations provide that air carriers shall "[m]aintain
current records of each crewmember . . . that show whether the crewmember . . .
complies with the applicable sections of this chapter, including . . . flight, duty, and
rest time records." 14 C.F.R. § 121.683(a)(1). For its line pilots, Trans States uses a
computer program that automatically updates their schedules as airplanes arrive and
depart. In contrast, management pilots (typically) update their schedules immediately
before their next flight assignment, by completing a "Daily Crew Status Report" and
submitting it to the Trans States scheduling department.


       On September 7 and 14, 1999, an FAA inspector requested Trans States's flight,
duty, and rest time records. Trans States gave the inspector what purported to be
"current" records for its pilots during August 1999. After comparing these records
with payroll data, the inspector determined that the records were inaccurate because
they did not reflect the August duty time of seven management pilots.


        After a hearing, the FAA found that Trans States had failed to maintain current
flight, duty, and rest time records, and assessed a $25,000 civil penalty. The decision
was upheld by the FAA decisionmaker. Trans States appeals, arguing that the FAA
erred in interpreting 14 C.F.R. § 121.683(a)(1). In particular, Trans States asserts that
the FAA construed too strictly the requirement that the records be "current."


       This court reviews the FAA's interpretation of its aviation regulations with
deference. See King v. Nat'l Transp. Safety Bd., 362 F.3d 439, 444 (8th Cir. 2004).
The FAA's decision is upheld unless “arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with law." Id., citing 5 U.S.C. § 706(2)(A); Watkins v.
NTSB, 178 F.3d 959, 961 (8th Cir. 1999). "The Supreme Court has cautioned courts
to be 'hesitant to substitute an alternative reading for the [agency]'s unless that
alternative reading is compelled by the regulation's plain language or by other
indications of the [agency]'s intent at the time of the regulation's promulgation.'"

                                          -2-
Advanta USA, Inc. v. Chao, 350 F.3d 726, 728 (8th Cir. 2003), quoting Gardebring
v. Jenkins, 485 U.S. 415, 430 (1988).


       According to Trans States, under the FAA's interpretation, "at one minute after
the 'management' pilot had worked his usual hours, the inspector could review the
records and find that Trans States is in violation." Similarly, Trans States claims that
the FAA's interpretation is unconstitutionally vague because the FAA "cannot
reasonably infer that the regulation was clear enough to give Trans States notice that
the statute required up to the minute records for every management pilot."


       Trans States exaggerates. The Trans States records were not out of date by only
one minute. Rather, its records were out of date for periods ranging from at least
seven days, to over a month. The FAA did not abuse its discretion in determining that
the Trans States records were not "current" within the plain language of the regulation.
See Edwards v. F.A.A., 367 F.3d 764, 767 (8th Cir. 2004). Equally, the FAA's
interpretation is not unconstitutionally vague, because an ordinary person would know
what the regulation requires. See Thomas v. Hinson, 74 F.3d 888, 889 (8th Cir.
1996).


       Trans States emphasizes the distinction between management pilots and line
pilots. It says that it "understood the system to be that 'line' [pilots'] records would be
kept up to date automatically by the computer while the 'management' pilots with
irregular schedules would update their records prior to accepting any flight
assignment." (emphasis in original). Trans States believes this satisfies the
regulation's purpose of ensuring compliance with flight-time limits.


       The regulation, however, makes no distinction between line and management
pilots. Rather, it says that current records must be maintained for "each

                                           -3-
crewmember," which includes both kinds of pilots. Because the regulation makes no
such distinction, this court finds that the FAA did not abuse its discretion in not
recognizing one.1


      Finally, Trans States argues that the FAA erred in relying on payroll data to
determine that the pilot records were inaccurate. According to Trans States, the FAA
should not have relied on the payroll data because the data were inaccurate and
incomplete.


      However, Trans States has not identified even a single example of how an
inaccuracy in the payroll data caused the FAA to reach an incorrect determination.
As the FAA decisionmaker found, "none of Trans States' witnesses contested the
accuracy of any of the payroll or flight check records used by [Inspector] Harristhal."
In the Matter of Trans States Airlines, Inc., FAA Order No. 2005-2, 2005 WL
916048, *5 n.10 (March 8, 2005).


      The petition for review is denied.


                       ______________________________




      1
        For this reason, the FAA did not err in excluding evidence that would have
further described the distinction between management pilots and line pilots.

                                           -4-